DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.
Response to Amendment
Applicant’s amendments filed 09/02/2021 to claims 21, 38-40 have been acknowledged by the Examiner. Claims 1-20 remain cancelled and no new claims have been added. Amended claims 39-40 remain withdrawn as they are relative to the non-elected invention as a result of the restriction requirement.
Thus, claims 21-38 are being further examined by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/02/2021, with respect to the Claims have been fully considered and are persuasive.  The objections of the Claims have been withdrawn. 
Applicant's arguments filed in the Remarks from 09/02/2021 regarding the prior art rejections of the claims have been fully considered but they are not persuasive. Amended independent claims 21 and 38 have been amended to include subject matter that was not originally presented in the previously filed claims- specifically regarding the coupling of the loop and belt and the application of the first and second arm straps relative the wrist and forearm of the user. Thus, the claim rejection based on the prior art has been amended to include art to meet the amended claimed limitations and/or previously presented art has been further analyzed to .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first end” and “a second end” of the belt as recited in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 and 38, they both recite “An arm sling for supporting a wrist or a forearm of the user… wherein the first arm strap is configured to support one of the wrist and the forearm of the user and the loop of the second arm strap is configured to support the other of the wrist and forearm of the same arm of the user”. The preamble and the later limitation makes the claim unclear as the later limitation in the claim is understood to contradict what is recited in the preamble. In the preamble, it is understood that the arm sling supports either a wrist or forearm. Later in the claim, it is recited and understood by the Examiner that the first and second arm straps are configured to support both the wrist and forearm of a user’s arm. The disclosure of the instant invention shows in Figures 5-8 and its corresponding disclosure that the straps are used to support both the wrist and forearm of a user’s arm. Based on the broadest reasonable interpretation of the claimed invention, it is understood that both the wrist and forearm are supported by the arm straps. The Examiner suggests that the claims be amended to read as intended and provide further clarity to the claimed invention. Thus, the claimed limitation will be examined based on the interpretation as discussed above.
Regarding claim 22, it recites “wherein the first arm strap includes: a belt configured to be selectively slidably connected to the second end of the single neck strap”. It is unclear how the belt of the first arm strap and the belt of the second arm strap are both attached to the same second end of the single neck strap. In claim 21, it is established that the belt of the second arm strap is attached to the second end of the single neck strap. 
Claims 22-37 are also rejected as they are dependent off of 112b rejected claim 21 as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 4337938 A) in view of Thompson (US 9801454 B2).
Regarding claim 21, Rodriguez discloses an arm sling for supporting a wrist or forearm of a user, comprising: Rodriguez discloses an arm sling (Figure 1- jogger’s aid 
Rodriguez does not disclose a loop joined to the belt at a junction, the loop including a second fastening portion, the first fastening portion configured to removably connect with the second fastening portion at a plurality of points along a length of the second fastening portion to selectively vary a distance between the loop and the second end of the single neck strap; and a securement band disposed adjacent the junction joining the belt and the loop, the securement band affixed to the loop and configured to selectively hold the belt adjacent to the loop. 
Thompson teaches an analogous arm strap (Figure 1 & 3- device in the form of a strap is shown) including: a belt (Figure 3- strap element 20) having a first fastening portion (Figure 3- tongue 28 having hook fastener); a loop (Figure 3- fixed loop element 24) joined to the belt at a junction (Figure 3- end junction point 26), the loop including a second fastening portion (Figure 14- attachment-surface 30, [Col 4, lines 33-40]- “If the tongue 28 was made from a hook fastener, then attachment-surface 30 would be made from a loop fastener. The attachment-surface 30 attaches to the webbing so that the loop surface faces the same direction as the hook surface of the tongue 28. The attachment-surface 30 can extend the entire length of the sports equipment carrier with the one edge beginning at the tongue 28 and the other the edge ending at the fixed loop 24 center fold-over point (see FIG. 14).”) the first fastening portion configured to removably connect with the second fastening portion at a plurality of points along a length of the second fastening portion to selectively vary a distance (Figures 4 thru 7- shows the steps of securement of the tongue 28 along the attachment surface 30 of the strap, [Col 4, lines 41-47]- “However, its length can be reduced and chosen for the waist size of its largest user. Generally, a size of at least 1.1 m (44'') works well to accommodate extra large waist size (XXL). The hook and loop of connecting surfaces face 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second arm strap of Rodriguez to specifically be the arm strap comprising the structures as instantly claimed and taught by Thompson, as further discussed above. A skilled artisan would have been motivated to utilize a second arm strap as instantly claimed because Thompson suggests that this specific strap and 
Regarding claim 22, Rodriguez as modified by Thompson teaches the arm sling of claim 21 as discussed above. Rodriguez as modified by Thompson further teaches wherein the first arm strap (Rodriguez Figure 2- arm strap 20) includes: a belt (Rodriguez Figure 2- upper portion of arm strap 20 which is not looped as shown) configured to be selectively slidably connected to the second end of the single neck strap (see 112b interpretation above; Figure 2- upper portion of arm strap 20 is shown to be selectively slidably connected to the inherent first end of shoulder strap 14 via ring 16), the belt including a first fastening portion (Rodriguez Figures 2 & 3- upper end of straps 20,22 are shown wherein strap 20 includes a pad of Velcro hooks 32 sewn onto a surface); a loop joined to the belt (Rodriguez Figure 2- upper portion of strap 20 is shown to be a joined to the loop 24), the loop configured to be positioned around and support the wrist or the forearm of the user (Rodriguez Figures 1 & 2- shows user’s hands within loop 26 of strap 20, such that the loop 26 is capable of specifically supporting either of the wrist or forearm of a user; see MPEP 2114 for reference regarding intended use).
As modified, Rodriguez as modified by Thompson does not teach a loop joined to the belt at a junction, the loop including a second fastening portion, the first fastening portion configured to removably connect with the second fastening portion at a plurality of points along a length of the second fastening portion to selectively vary a distance between the loop and the second end of the single neck strap; and a securement band disposed adjacent the junction joining the belt and the loop, the securement band affixed to the loop and configured to selectively hold the belt adjacent to the loop. 
Thompson teaches an analogous arm strap (Figure 1 & 3- device in the form of a strap is shown) including: a belt (Figure 3- strap element 20) having a first fastening portion (Figure 3- tongue 28 having hook fastener); a loop (Figure 3- fixed loop element 24) joined to the belt at a junction (Figure 3- end junction point 26), the loop including a second fastening portion (Figure 14- attachment-surface 30, [Col 4, lines 33-40]- “If the tongue 28 was made from a hook fastener, then attachment-surface 30 would be made from a loop fastener. The attachment-surface 30 attaches to the webbing so that the loop surface faces the same direction as the hook surface of the tongue 28. The attachment-surface 30 can extend the entire length of the sports equipment carrier with the one edge beginning at the tongue 28 and the other the edge ending at the fixed loop 24 center fold-over point (see FIG. 14).”) the first fastening portion configured to removably connect with the second fastening portion at a plurality of points along a length of the second fastening portion to selectively vary a distance (Figures 4 thru 7- shows the steps of securement of the tongue 28 along the attachment surface 30 of the strap, [Col 4, lines 41-47]- “However, its length can be reduced and chosen for the waist size of its largest user. Generally, a size of at least 1.1 m (44'') works well to accommodate extra large waist size (XXL). The hook and loop of connecting surfaces face the same direction so that when the tongue 28 passes through the buckle 22 and folds back towards the attachment-surface 30 they can form a hook/loop type attachment.”, [Col 4, line 52- Col 5, line 22]- discusses the steps of application and adjustment of the strap); and a securement band (Figures 3 & 4- buckle 22) disposed adjacent the junction joining the belt and the loop (Figures 3 thru 6- shows the buckle 22 in various locations along the fixed loop 24, such that the buckle 22 is capable of being moved and positioned specifically adjacent the end junction point 26; see MPEP 2112 for reference regarding inherency), the securement band is affixed to the loop 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first arm strap of Rodriguez to specifically be the arm strap comprising the structures as instantly claimed and taught by Thompson, as further discussed above. A skilled artisan would have been motivated to utilize a first arm strap as instantly claimed because Thompson suggests that this specific strap and configuration of the loop and belt allows the device to be easily adjustable to accommodate to different sized objects, less expensive and easy to use (Thompson- [Col 2, line 55- Col 3, line 6]). A skilled artisan would also have a reasonable expectation to manufacture the arm sling with a neck strap as disclosed by Rodriguez to have a first arm strap as instantly claimed because Thompson suggests that this specific type of arrangement of belt and loop of the strap is conventional in adjustable straps for supporting an object that are analogous to Rodriguez.
Regarding claim 23, Rodriguez as modified by Thompson teaches the arm sling of claim 21 as discussed above. Rodriguez as modified by Thompson further teaches wherein the belt (Thompson Figure 3- strap element 20) includes a first end (Thompson Figure 3- end of strap element 20 at the end junction point 26) and a second end (Thompson Figure 3- end of strap element 20 where the tongue 28 is located), the loop is formed by joining the first end of the belt to the junction (Thompson Figure 3- fixed loop 24 is formed by joining the indicated first end of strap 20 to itself at the end junction point 26, [Col 4, lines 9-12]- “One end of the webbing is inserted through a free moving buckle 22 and folds back and attaches to itself to form a fixed loop element 24.”), the loop defined by an entirety of a length of the belt between the first end of the belt and the junction (Thompson Figures 3,13, and 15- fixed loop 24 has a length extending from the attachment at the end junction point 26 around to the end of strap 20), the junction located at an intermediate position between the first end of the belt and the second end of the belt (Thompson Figures 3 and 12-15- shows end junction point 26 to be positioned intermediate the corresponding end of strap 20 and the opposing end of strap 20 at the tongue 28), the second end of the belt forming a terminal end of the belt (Thompson Figures 3, 13, and 15- end of strap element 20 wherein the tongue 28 is located is shown to be a terminal end of the strap 20).
Regarding claim 24, Rodriguez as modified by Thompson teaches the arm sling of claim 23 as discussed above. Rodriguez as modified by Thompson further teaches wherein the belt (Thompson Figure 3- strap 20) has a first surface (Thompson Figure 14- bottom view of strap 20 shows a first surface) and a second surface (Thompson Figure 12- top view of strap 20 shows a second surface), the first fastening portion is disposed on the first surface of the belt (Thompson Figures 3 and 14- hook fastener is shown to be disposed on tongue 28 at a first surface of strap 20, [Col 4, lines 23-32]- “At the end of the strap element 20 can be a tongue 28 which can be made using a hook fastener. The 
Regarding claim 25, Rodriguez as modified by Thompson teaches the arm sling of claim 24 as discussed above. Rodriguez as modified by Thompson further teaches wherein the second fastening portion extends along a major portion of the loop (Thompson Figure 14- attachment-surface 30 having loop fasteners is shown to extend along a major portion of fixed loop 24, [Col 4, lines 37-41]- “The attachment-surface 30 can extend the entire length of the sports equipment carrier with the one edge beginning at the tongue 28 and the other the edge ending at the fixed loop 24 center fold-over point (see FIG. 14).”).
Regarding claim 26, Rodriguez as modified by Thompson teaches the arm sling of claim 25 as discussed above. Rodriguez as modified by Thompson further teaches 
Regarding claim 37, Rodriguez as modified by Thompson teaches the arm sling of claim 21 as discussed above. Rodriguez as modified by Thompson further teaches wherein the first fastening portion (Figure 14- tongue 28) and the second fastening portion (Figure 14- attachment-surface 30) are configured as hook-and-loop fasteners (Figure 14- tongue 28 is shown to be made of hook fastener and surface 30 is shown to be made of loop fastener, [Col 4, lines 33-40]- “If the tongue 28 was made from a hook fastener, then attachment-surface 30 would be made from a loop fastener. The attachment-surface 30 attaches to the webbing so that the loop surface faces the same direction as the hook surface of the tongue 28. The attachment-surface 30 can extend the entire length of the sports equipment carrier with the one edge beginning at the tongue 28 and the other the edge ending at the fixed loop 24 center fold-over point (see FIG. 14).”).
Regarding claim 38, Rodriguez discloses an arm sling for supporting a wrist or forearm of a user, comprising: Rodriguez discloses an arm sling (Figure 1- jogger’s aid 10) for supporting a wrist or forearm of a user (Abstract, Figures 1 & 2- jogger’s aid 10 is shown to be supporting a jogger’s forearms and wrists via the loops as shown; wherein the loops are capable of supporting specifically the user’s wrist and forearm, see MPEP 2114 for reference regarding intended use), comprising: a single neck strap (Figure 2- shoulder strap 14) having a first end and a second end (Figure 2- shoulder strap 14 with an inherent first end toward ring 16 and an inherent second end toward ring 18); a first arm strap (Figure 2- strap 20) configured to be reversibly coupled to the first end of the neck strap (Figure 2- strap 20 shown to be reversibly coupled to ring 16 of the shoulder strap 14 via engaged hook and pile materials 32,34); and a second arm strap (Figure 2- strap 22) configured to be reversibly coupled to the second end of the neck strap (Figure 
Rodriguez does not disclose a loop joined to the belt at a junction, the loop including a second fastening portion, the first fastening portion configured to removably connect with the second fastening portion at a plurality of points along a length of the second fastening portion to selectively vary a distance between the loop and the second end of the single neck strap; and a securement band disposed adjacent the junction joining the belt and the loop, the securement band affixed to the loop and configured to selectively hold the belt adjacent to the loop; wherein: the belt includes a first end and a second end, the loop is formed by joining the first end of the belt to the junction, the loop defined by an entirety of a length of the belt between the first end of the belt and the junction, the junction located at an intermediate position between the first end of the belt and the second end of the belt, the second end of the belt forming a terminal end of the belt; the belt has a first surface and a second surface, the first fastening portion is disposed on the first surface of the belt, the loop has an inner surface and an outer surface, the second fastening portion is disposed on the outer surface of the loop, and the junction is formed by joining the first end of the belt to the second surface of the belt; the second fastening portion extends along a major portion of the loop; and an end of the second fastening portion is spaced apart from the junction. 
Thompson teaches an analogous arm strap (Figure 1 & 3- device in the form of a strap is shown) including: a belt (Figure 3- strap element 20) having a first fastening portion (Figure 3- tongue 28 having hook fastener); a loop (Figure 3- fixed loop element 24) joined to the belt at a junction (Figure 3- end junction point 26), the loop including a second fastening portion (Figure 14- attachment-surface 30, [Col 4, lines 33-40]- “If the tongue 28 was made from a hook fastener, then attachment-surface 30 would be made from a loop fastener. The attachment-surface 30 attaches to the webbing so that the loop surface faces the same direction as the hook surface of the tongue 28. The attachment-surface 30 can extend the entire length of the sports equipment carrier with the one edge beginning at the tongue 28 and the other the edge ending at the fixed loop 24 center fold-over point (see FIG. 14).”) the first fastening portion configured to removably connect with the second fastening portion at a plurality of points along a length of the second fastening portion to selectively vary a distance (Figures 4 thru 7- shows the steps of securement of the tongue 28 along the attachment surface 30 of the strap, [Col 4, lines 41-47]- “However, its length can be reduced and chosen for the waist size of its largest user. Generally, a size of at least 1.1 m (44'') works well to accommodate extra large waist size (XXL). The hook and loop of connecting surfaces face the same direction so that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second arm strap of Rodriguez to specifically be the arm strap comprising the structures as instantly claimed and taught by Thompson, as further discussed above. A skilled artisan would have been motivated to utilize a second arm strap as instantly claimed because Thompson suggests that this specific strap and configuration of the loop and belt allows the device to be easily adjustable to accommodate to different sized objects, less expensive and easy to use (Thompson- [Col 2, line 55- Col 3, line 6]). A skilled artisan would also have a reasonable expectation to manufacture the arm sling with a neck strap as disclosed by Rodriguez to have a second arm strap as instantly claimed because Thompson suggests that this specific type of arrangement of belt and loop of the strap is conventional in adjustable straps for supporting an object that are analogous to Rodriguez.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 4337938 A) in view of Thompson (US 9801454 B2), in further view of Rottenberg (US 5400937 A).
Regarding claim 27, Rodriguez as modified by Thompson teaches the arm sling of claim 26 as discussed above. 
	Rodriguez as modified by Thompson does not teach wherein the securement band is attached to the inner surface of the loop. Rottenberg teaches an analogous strap (Figure 2- device 10 comprised of strap 12) comprising of a loop (Figure 2- shows strap 12 forming a loop), wherein a securement band (Figure 2- either of straps 28, 30, 32) is attached to an inner surface of the loop (Figures 2 and 3- straps 28,30,32 are shown to be attached to an inner surface of the loop formed by strap 12). A person of ordinary skill in the art would recognize that the specific strap-type securement band as taught by Rottenberg may be used in lieu of the buckle for securement as taught by Rodriquez as modified by Thompson. Using the securement band of Rottenberg would not hinder functionality of strap adjustment and support of the arm sling of Rodriquez in view of Thompson. Thus, the claimed limitations are met as discussed. Rodriquez as modified by Rottenberg and Thompson are analogous because the combination and Rottenberg both teach adjustable straps having a belt and loop.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the securement band of Rodriguez as modified by Thompson to be the securement band attached to the inner surface of the loop as taught by Rottenberg. A skilled artisan would have been motivated to utilize a securement band attached to the inner surface of the loop because Rottenberg suggests that this specific type of strap for securement at its placement relative the strap allows adjustable and removable securement of the item being secured relative the strap (Rottenberg- [Col 3, line 43- Col 4, line 2]). A skilled artisan would also have a reasonable expectation to manufacture the arm sling of Rodriguez as modified by Thompson to have a securement band attached to the inner surface of the loop because Rottenberg suggests that the use 
	Regarding claim 28, Rodriguez as modified by Thompson and Rottenberg teach the arm sling of claim 27 as discussed above. Rodriguez as modified by Thompson and Rotenberg further teaches wherein the securement band (Rottenberg Figure 2- either of straps 28, 30, 32) has a first free end (Figure 2- first end with pile type fastener 34) and a second free end (Figure 2- second end with complementary pile type 36), the first free end configured to removably connect to the second free end (Figures 2 & 3- shows complementary fasteners 34, 36 of each free end removably coupled).
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 4337938 A) in view of Thompson (US 9801454 B2), in further view of Borell (USPN 6190340 B1).
Regarding claim 29, Rodriguez as modified by Thompson teaches the arm sling of claim 21 as discussed above. Rodriguez as modified by Thompson further teaches wherein the neck strap (Rodriguez Figure 2- shoulder strap 14) has a first end (Rodriguez Figure 2- end of shoulder strap 14 toward ring 16) and a second end (Rodriguez Figure 2- end of shoulder strap 14 toward ring 18) wherein each end is connected to respective rings (Rodriguez Figure 2- metal rings 16, 18).
Rodriguez as modified by Thompson does not teach wherein the first end of the neck strap is connected to a first buckle and the second end of the neck strap is connected to a second buckle. Borell teaches an arm sling (Figure 1- harness 100) wherein a first side of the neck strap is connected to a first buckle and the second side of the neck strap is connected to a second buckle (Figure 1- upper straps 20 are made from a single strip of material to form a unitary neck strap wherein each end of the upper straps terminate at adjustment buckles 25). Chambers as modified by Thompson and Borell are analogous because the combination and Borell both teach adjustable arm supports.

Regarding claim 30, Rodriguez as modified by Thompson and Borell teaches the arm sling of claim 29 as discussed above. Rodriguez as modified by Thompson and Borell further teaches wherein the belt of the first arm strap (Rodriguez Figure 2- upper portion of strap 20) is selectively slidably disposed through the first buckle (Borell Figure 1- buckle 25), and the belt of the second arm strap (Thompson Figure 3- strap element 20 of arm strap; see claim 21 discussion above- discusses the application of the arm strap of Thompson in place of the second arm strap of Rodriguez) is selectively slidably disposed through the second buckle (Borell Figure 1- each of the two lower straps 220 are slidably disposed in each of the adjustment buckles 25; see claim 29 above- discusses the buckles of Borell applied to the end of the arm sling of Rodriguez as modified by Thompson).
Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 4337938 A) in view of Thompson (US 9801454 B2), in further view of Russell (US 20190015248 A1).
Regarding claim 31, Rodriguez as modified by Thompson teaches the arm sling of claim 21 as discussed above. Rodriguez as modified by Thompson teaches a neck strap (Rodriguez Figure 2- shoulder strap 14).
Rodriguez as modified by Thompson does not teach wherein the neck strap is between about 14 inches and about 20 inches in length. Russell teaches a neck strap (Figure 1- neck strap 12) that is between about 14 inches and about 20 inches in length ([0030]- “The neck strap 12 may be 10-22 inches (e.g., 18 inches) in overall length” wherein the recited range is broader than the claimed range such that it would have been known to optimize the recited range to be that of the claimed range of length; see MPEP 2144.05 for reference regarding ranges). Rodriguez as modified by Thompson and Russell are analogous because the combination and Russell both teach neck straps to affix an apparatus to the body. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neck strap of the arm sling as taught by Rodriguez as modified by Thompson to be the neck strap with an optimized length of about 14-20 inches as taught by Russell. A skilled artisan would have been motivated to utilize a neck strap of the instant range of length because Russell suggests that having a neck strap of the instant length allows the strap to be easily adjustable to improve comfort, fit, and function once the applied onto the user (Russell- [0026,0030]). A skilled artisan would also have a reasonable expectation to manufacture the arm sling with a neck as taught by Rodriguez as modified by Thompson to have a neck strap of the instant length because Russell suggests that a neck strap of the instant range in length is conventional in devices with neck straps to affix an apparatus to the body that are analogous to Rodriguez as modified by Thompson.
Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 4337938 A) in view of Thompson (US 9801454 B2) and Russell (US 20190015248 A1), in further view of Ritts (US 6110133 A).
Regarding claim 32, Rodriguez as modified by Thompson and Russell teaches the arm sling of claim 31 as discussed above. Rodriguez as modified by Thompson and Russell further teaches wherein there is a first arm strap (Rodriguez Figure 2- strap 20), and a second arm strap (Thompson Figure 2- device formed as an arm strap as shown using strap 20). 
Rodriguez as modified by Thompson and Russell does not teach wherein the first arm strap and the second arm strap are each between about 21 inches and about 33 inches in length. Ritts teaches an analogous body sling (Abstract, Figure 3- stabilizer) wherein a strap is between about 21 inches and about 33 inches ([Col 4, lines 28-29]- “In use, the shoulder strap 14, which may be approximately 26 inches long”). A person of ordinary skill would recognize that the arm straps as taught by Rodriguez as modified by Thompson and Russell may both be of the same 26 inch length as taught by Ritts- which falls within the instantly claimed range (see MPEP 2144.05 for reference regarding ranges). The change in width would not hinder the functionality of the arm sling to be able to support an arm of a user. Thus, the claimed limitations are met as discussed. Rodriguez as modified by Thompson and Russell and Ritts are analogous because the combination and Ritts both teach support slings for the arm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lengths of the arm straps of the arm sling as taught by Rodriguez as modified by Thompson and Russell to be 26 inches- which falls within the claimed range- as taught by Ritts. A skilled artisan would have been motivated to utilize arm straps with strap length within the instant range because Ritts suggests having this width allows a downward pressure to still be applied to provide stability in a sling .
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 4337938 A) in view of Thompson (US 9801454 B2), in further view of Walker (US 20080228116 A1).
Regarding claim 33, Rodriguez as modified by Thompson teaches the arm sling of claim 21 as discussed above. Rodriguez as modified by Thompson further teaches wherein there is a neck strap (Rodriguez Figure 2- shoulder strap 14), a first arm strap (Rodriguez Figure 2- strap 20), and a second arm strap (Thompson Figure 3- arm strap formed by strap 20), wherein the second arm strap is between about ½ inch wide and about 2 inches wide (Thompson [Col 4, lines 3-4]- “While dimensions can vary, a reasonable size is generally about 5.08 cm (2'') wide”).
Rodriguez as modified by Thompson does not teach wherein each of the neck strap and the first arm strap are each between about ½ inch wide and about 2 inches wide. Walker teaches a support sling (Abstract) wherein each of the straps are between ½ wide and about 2 inches wide ([0031]- discusses that shoulder strap 32 which includes narrow bands 34 made of nylon and are approximately one inch wide, Figure 2; see MPEP 2144.05 for reference regarding ranges). A person of ordinary skill would recognize that the neck and first arm straps as taught by Rodriguez as modified by Thompson may all be of the same one inch wide width as the shoulder strap of Walker, as the change in width of the not hinder the functionality of the arm sling to be able to support an arm of a user. Thus, the claimed limitations are met as discussed. Rodriguez as modified by Thompson 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the width of each of the neck and first arm straps of the arm sling as taught by Rodriguez as modified by Thompson to be approximately one inch- which falls within the claimed range- as taught by Walker. A skilled artisan would have been motivated to utilize straps with strap widths of the instant range because Walker suggests that having different widths of the instant range is conventional for support slings to transfer loads across the body areas being supported (Walker- [0021, 0031]). A skilled artisan would also have a reasonable expectation to manufacture the arm sling with straps as taught by Rodriguez as modified by Thompson to have the strap widths be within the instant widths because Walker suggests that having straps with the instant range of widths is conventional in support slings for the arm that are analogous to Rodriguez as modified by Thompson.
Regarding claim 34, Rodriguez as modified by Thompson teaches the arm sling of claim 21 as discussed above. Rodriguez as modified by Thompson further teaches wherein there is a neck strap (Rodriguez Figure 2- shoulder strap 14), a first arm strap (Rodriguez Figure 2- strap 20), and a second arm strap (Thompson Figure 3- arm strap formed by strap 20), wherein the second arm strap is formed from nylon ([Col 4, lines 1-2]- “The carrier is preferably fabricated from a polyester, polypropylene or nylon webbing but can be fabricated from any thin flexible strap, belt or equivalent material.”).
Rodriguez as modified by Thompson does not teach wherein the neck strap and the first arm strap are each formed of nylon. Walker teaches a support sling (Abstract) wherein each of the straps are each formed of nylon ([0031]- “Referring to FIG. 2, a shoulder strap 32 is provided. The shoulder strap 32 includes a narrow band 34 made of a durable material such as for example nylon.”, [0032]- “Referring to FIG. 4, two support 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of each of the neck and first arm straps of the arm sling as taught by Rodriguez as modified by Thompson to be formed of nylon as taught by Walker. A skilled artisan would have been motivated to utilize straps formed of nylon because Walker suggests that this material is durable for use in straps (Walker- [0031-0032]). A skilled artisan would also have a reasonable expectation to manufacture the arm sling with straps as taught by Rodriguez as modified by Thompson to have the straps be formed of a nylon material because Walker suggests that having straps of this material is conventional in support slings for the arm that are analogous to Rodriguez as modified by Thompson.
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 4337938 A) in view of Thompson (US 9801454 B2), in further view of Goldman (USPN 6311346 B1).
Regarding claim 35, Rodriguez as modified by Thompson teaches the arm sling of claim 21 as discussed above. Rodriguez as modified by Thompson further teaches wherein there is a neck strap (Rodriguez Figure 2- shoulder strap 14). 
Rodriguez as modified by Thompson does not teach wherein the neck strap has a gripping sleeve through which the neck strap is disposed. Goldman teaches an analogous support (Abstract, Figure 3- transfer belt 1) wherein a strap (Figure 3- belt 10) has a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neck strap of the arm sling as taught by Rodriguez as modified by Thompson have a gripping sleeve through which the neck strap is disposed as taught by Walker. A skilled artisan would have been motivated to utilize a gripping sleeve for the neck strap because Goldman suggests that the forces of the strap are transferred through the pad to the patient wherein the compressible material of the pad allows the forces to be dispersed safely and comfortably to the patient (Goldman- [Col 2, lines 36-45]). A skilled artisan would also have a reasonable expectation to manufacture the arm sling with a neck strap as taught by Rodriguez as modified by Thompson to have a gripping sleeve because Goldman suggests that having this sleeve is conventional in supports for the body comprised of adjustable straps that are analogous to Rodriguez as modified by Thompson.
Regarding claim 36, Rodriguez as modified by Thompson and Goldman teaches the arm sling of claim 35 as discussed above. Rodriguez as modified by Thompson  and Goldman further teaches wherein the gripping sleeve (Goldman Figure 2- elongate body 100 of pad) is formed from neoprene (Goldman [Col 2, lines 40-45]- “FIG. 2 shows a version of the pad incorporated into transfer belt of the present invention. The pad includes an elongate body 100 made of sponge rubber foam, open cell foam sponge, or other flexible, compressible material such as Rubbatex and Neoprene which provide the desired cushioning, and durability.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3307538 A (Groll)- teaches an arm sling wherein one of the sets of straps is adjustable.
US 3730164 A (Rash)- teaches an arm sling comprised of two loops.
US 5848956 A (Grettner)- teaches a simple sling wherein two adjustable loops are integral with a neck strap. 
US 6929164 A (Thomas)- teaches a securement band on a looped strap for holding an item to the waist.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        January 7, 2022

/KERI J NELSON/Primary Examiner, Art Unit 3786